EXHIBIT FORTUNE INDUSTRIES, INC. SUBSIDIARIES Subsidiary Name State of Incorporation/Organization Century II ASO, Inc. Tennessee Corporation (a subsidiary of CSM, Inc.) Century II Services, Inc. Tennessee Corporation (a subsidiary of CSM, Inc.) Century II Staffing, Inc. Tennessee Corporation (a subsidiary of CSM, Inc.) Century II Staffing TN, Inc. Tennessee Corporation (a subsidiary of Century II Staffing, Inc.) Century II Staffing USA, Inc. Tennessee Corporation (a subsidiary of Century II Staffing, Inc.) Commercial Solutions, Inc. Indiana Corporation Cornerstone Wireless Construction Services, Inc. Indiana Corporation (a subsidiary of Fortune Wireless, Inc.) CSM, Inc. Tennessee Corporation Employer Solutions Group, Inc. Utah Corporation Employer Solutions Group of Idaho, Inc. Idaho Corporation Employer Solutions Group of SLC, Inc. Utah Corporation Employer Solutions Group of Utah, Inc. Utah Corporation Employer Staffing Group, Inc. Utah Corporation ESG Achievement, Inc. Utah Corporation ESG Administration, Inc. Utah Corporation ESG Assistance, Inc. Utah Corporation ESG Consulting, Inc. Utah Corporation ESG Direction, Inc. Utah Corporation ESG Entities, Inc. Utah Corporation ESG Fulfillment, Inc. Utah Corporation ESG Insurance, Inc. Utah Corporation ESG Management, Inc. Utah Corporation ESG Offerings, Inc. Utah Corporation ESG Services, Inc. Utah Corporation ESG Success, Inc. Utah Corporation ESG Supervision, Inc. Utah Corporation Fortune Staffing, Inc. Indiana Corporation Fortune Strategic Products, Inc. Indiana Corporation Fortune Wireless, Inc. Indiana Corporation James H Drew Corporation Indiana Corporation James Westbrook & Associates, LLC Georgia Limited Liability Company Kingston Sales Corporation Indiana Corporation Magtech Services, Inc. Indiana Corporation (a subsidiary of Fortune Wireless, Inc.) Nor-Cote International, Inc. Indiana Corporation Nor-Cote International Limited United Kingdom (a subsidiary of Nor-Cote International, Inc.) Nor-Cote International (Mexico), Inc. Indiana Corporation (a subsidiary of Nor-Cote International, Inc.) Nor-Cote International Pte Ltd Singapore (a subsidiary of Nor-Cote International, Inc.) Nor-Cote (Malaysia) SDN BHD Malaysia (a subsidiary of Nor-Cote International, Inc.) Precision Employee Management, L.L.C. Arizona Limited Liability Company Professional Staff Management, Inc. Indiana Corporation Professional Staff Management, Inc. II Indiana Corporation Pro Staff, Inc. Indiana Corporation PSM Financial Services, LLC Indiana Limited Liability Company (a subsidiary of Professional Staff Management, Inc.) Sageland Flagging, Inc. Utah Corporation Telecom Technology, Corp. Indiana Corporation Tennessee Guardrail, Inc. Tennessee Corporation (a subsidiary of James H Drew Corporation)
